ADVISORY ACTION

Response to Arguments

This represents a continuation of Box 12 in the attached form PTOL-303.  The Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive.
The Applicant argues that without the benefit of hindsight knowledge, a person of ordinary skill in the art would have had no reason to combine Vucak and Passaretti because the references are from different fields of endeavor and directed to divergent technologies.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The grounds of rejection presented in the final Office action dated 2 May 2022 acknowledges that Vucak and Passaretti pertain to different fields of endeavor. See paragraph 12 spanning pages 3-4.  As discussed in that paragraph, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  This is discussed further in MPEP 2143(I)(F).   The design incentive to modify Vucak in view of Passaretti is discussed in the final Office action at page 5, paragraphs 13-14, and a conclusion of obviousness based on that design incentive is discussed at page 5, paragraph 15.  The motivation to combine Vucak in view of Passaretti described throughout these portions of the Office action relies entirely on motivation provided by the cited prior art and does not in any way rely on information gleaned only from the Applicant’s specification.
The Applicant argues that Vucak’s composite particles comprising calcium carbonate are used as an additive for producing molded goods; that Passaretti’s calcium carbonate is used in forming paper products comprised mainly of cellulose; that Passaretti’s particles are not disclosed as being useful in the applications contemplated by Vucak; and that Vucak’s composite particles are not disclosed as being useful in the applications contemplated by Passaretti.
These differences in Vucak and Passaretti are acknowledged in the rejection above.  Despite these differences, it is proper to combine the teachings of two references relating to different fields of endeavor based on design incentives or other market forces if the variations are predictable to those of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  The motivation to combine the teachings of Vucak and Passaretti in this context are discussed in detail in paragraphs 11-15 of the final Office action.
The Applicant argues that the purpose of Passaretti’s particles is as a filler material.  Calcium carbonate is selected because it is inexpensive and because it produces paper with enhanced optical properties.  The Applicant argues that in contrast, Vucak does not appear to contain any teachings that pigmentation or acid stability is an important property of calcium carbonate used in Vucak’s composite particles.
The Applicant is correct in that Vucak does place any particular importance on pigmentation properties of calcium carbonate.  However, Vucak does teach the importance of acid stability.  See, for instance, page 12, [0211].  Vucak teaches that the presence of calcium carbonate provides pH stabilization (buffering) in later applications of the composite particles, especially when the composite particles contain polymers such as PLA and PVC that release acids under certain conditions.  
The rejection set forth in the final Office action characterizes both Vucak and Passaretti as disclosing particulate calcium carbonate intended for use in acidic environments.  The Applicant argues that Vucak teaches composite particles with a non-calcium carbonate core, and that Passaretti does not suggest such composite structures. 
The Applicant’s characterization of Vucak and Passaretti is correct inasmuch as Vucak’s final product is a composite particle and Passaretti does not teach composite particles.  Nevertheless, the fact remains that both references teach the use of calcium carbonate (albeit in different end uses), and the calcium carbonate disclosed by both references is used in acidic environments.
The Applicant argues that Vucak is not concerned with stabilizing calcium carbonate against degradation in acidic environments.  The Applicant does acknowledge that in some contexts it may be beneficial that calcium carbonate exhibits buffering properties.  
Assuming that the Applicant’s argument is correct and Vucak is concerned with the buffering properties of calcium carbonate, one skilled in the art would at once recognize the benefit of the buffering action associated with Passaretti’s acid-stable product.  This would be viewed as beneficial by one of ordinary skill in the art given Vucak’s disclosure at page 12, [0210].
Although not recognized by Vucak, Passaretti also demonstrates that calcium carbonate may degrade or dissociate in acidic environments.  The problematic effects of an acidic environment on calcium carbonate identified by Passaretti are not expressly recognized by Vucak.  Nevertheless, one of ordinary skill in the art would not view stabilization against such effects as unfavorable or undesirable.
The Applicant argues that Passaretti is uninterested in the buffering properties of calcium carbonate, but rather is concerned with shielding the calcium carbonate particles from the acidic environment by coating them.
The Applicant is correct inasmuch as the coating on Passaretti’s calcium carbonate reduces the solubility of the surface in an acidic environment.  However, the Applicant is incorrect in asserting that Passaretti is uninterested in buffering.  Passaretti’s acid-stable calcium carbonate resists degradation in acidic environments due to a buffering reaction between the calcium-chelating agent or conjugate base adhered to the surface of the calcium carbonate and the surrounding acidic environment (col. 3, lines 61-67).  Calcium carbonate decomposes in acidic environments (col. 1, lines 30-32).  By buffering the acidic environment surrounding the calcium carbonate particles, the environment becomes less acidic which in turn would lead to decreased solubility.  It is clear that the surface solubility of Passaretti’s calcium carbonate is reduced as a direct result of this buffering effect.  
The Applicant argues that no design incentives or market forces have been identified with respect to Passeretti’s acid-shielding coatings that a person of ordinary skill in the art would view as relevant or helpful in the context of Vucak’s particles or the uses disclosed by Vucak for those particles.
The Applicant’s attention is directed to page 5, paragraph 14 of the final Office action.  Passaretti provides a design incentive which would have prompted adaptation of Vucak’s calcium carbonate particles.  Vucak suggests the use of calcium carbonate particles that provide pH stabilization for polymers which release acids under certain conditions, and Passaretti teaches a method for treating calcium carbonate that results in a product which is both stable in acidic environments and which exhibits a buffering action.  
The Applicant argues that even if the Office’s characterization of the behavior of Passaretti’s particles in an acidic environment were true, the rejection was based on impermissible hindsight and one skilled in the art would not have looked to Passaretti to improve Vucak’s particles.
This argument has been addressed in full at paragraphs 3-4 above.
The Applicant argues that the acid resistance of Passaretti’s particles is important because they are used in aqueous processes.  The Applicant argues that Vucak teaches calcium carbonate particles with a low water content, and that the presence of water in Vucak would cause processing problems.  The Applicant concludes that one skilled in the art would have no motivation to combine the references because Passaretti teaches aqueous applications and Vucak teaches dry applications.
While Vucak’s composite particles are formed from dry calcium carbonate, the reference does not exclude or teach away from end uses involving water or aqueous environments.  As noted by the Applicant, Vucak’s composite particles are used in biomedical applications.  Vucak identifies a need for very good pH stabilization in biomedical applications (p. 3, [0046]).  One particular biomedical application contemplated by Vucak is the formation of implant materials (p. 3, [0049]-[0050]).  One of ordinary skill in the art will recognize that physiological environments surrounding implanted materials will have a high water content.  Passaretti’s use of calcium carbonate in aqueous environments would not deter one skilled in the art from using a similarly treated material in the biomedical applications contemplated by Vucak.
The Applicant argues that the Office’s attempt to bridge the gap between Vucak and Passaretti by citing Vucak’s disclosure of PLA releasing acid under certain acid conditions is an observation “divorced from the true nature of” the Vucak and Passeretti references.
Vucak notes that there was a particular desire for very good pH stabilization, which is advantageous for applications in the biomedical sector (p. 3, [0046]).  Vucak’s composite particles are described as having improved pH stabilization, both as an individual component and as an additive in a matrix polymer (p. 3-4, [0063]).  The composite particles are particularly useful with resorbable polyesters, particularly lactic acid-based polymers (p. 6, [0093]).  The composite particles are useful in combination with lactic acid-based polymers specifically because of their pH stabilizing/buffering effect because those polymers contain acid groups or may release acids under certain conditions.  Lactic acid-based polymers are resorbable as described by Vucak, and are widely recognized in the art as releasing lactic acid as the polymers are resorbed/degraded by the surrounding environment.  It is unclear how these teachings are divorced from the true nature of the reference given the stated objectives of the invention and the description provided by Vucak.
The Applicant argues that the Office has selected one sentence in Vucak, taken it out of context, and created a hindsight-driven solution to a problem that did not appear to concern Vucak and would not have been discerned from a person of ordinary skill in the art.
The Applicant’s allegation of impermissible hindsight has been addressed in full above.
The Applicant argues that Passaretti does not deal with thermal degradation of polymers, an important technical consideration in the field of the present invention.  The Applicant argues that a person of ordinary skill in the art looking for a solution to the underlying problem of the claimed invention would not have looked to Passaretti’s field or considered this reference.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue.  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  
This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one."  Id. at 417, 82 USPQ2d 1396.  Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  See also MPEP 2141.01(a).
Passaretti is not in the same field of endeavor as the claimed invention.  Nevertheless, Passaretti is reasonably pertinent to the problem faced by the inventor.  As discussed in the final Office, action, Passaretti relates to calcium carbonate stabilized against acidic environments by the addition of a weak acid (see Passaretti, Abstract).  The claimed invention includes calcium carbonate particles described by the instant specification as being stable in a moderately acidic environment, this capability being attributed to a buffer effect due to the claimed complexing agent and/or conjugate base (specification at page 31, fifth paragraph).  
Both Passaretti and the inventors of the present application were concerned with stabilizing calcium carbonate against acidic environments using a weak acid.  It is evident that Passaretti is reasonably pertinent to the problem faced by the inventor despite being in a different field of endeavor.  Therefore, Passaretti is analogous art to the claimed invention and can properly be applied in a rejection under 35 U.S.C. 103.
The Applicant argues that it would not be obvious to try to apply Passaretti to a low moisture technology.  The Applicant notes that independent Claim 1 has been amended to specify a particular moisture content of both the claimed calcium and composite powder.
This argument relates to amendments which require additional consideration and search that could not be completed within the time allotted by the AFCP 2.0 program.  Therefore, arguments relating specifically to the proposed after final amendment cannot be addressed.
The Applicant argues that Vucak teaches calcium carbonate particles with a low water content, whereas Passaretti’s calcium carbonate particles are used in aqueous or “wet” environments.  The Applicant concludes that one skilled in the art would have no motivation to combine the references because Passaretti teaches aqueous applications and Vucak teaches dry applications.
While Vucak’s composite particles are formed from dry calcium carbonate, the reference does not exclude or teach away from end uses involving water or aqueous environments.  As noted by the Applicant, Vucak’s composite particles are used in biomedical applications.  Vucak identifies a need for very good pH stabilization in biomedical applications (p. 3, [0046]).  One particular biomedical application contemplated by Vucak is the formation of implant materials (p. 3, [0049]-[0050]).  One of ordinary skill in the art will recognize that physiological environments surrounding implanted materials will have a high water content.  Passaretti’s use of calcium carbonate in aqueous environments would not deter one skilled in the art from using a similarly treated material in the biomedical applications contemplated by Vucak.
The Applicant argues that the cited end uses of Vucak’s dry composite powders do not address the question of whether a person of ordinary skill in the art, working in the field of dry composite powders, would have looked to Passaretti for a technology to improve the powders.
One skilled in the art would not have viewed Vucak’s dry composite powders in a vacuum, but rather would have considered the end uses when seeking to improve upon such powders.  Vucak notes that there was a particular desire for very good pH stabilization, which is advantageous for applications in the biomedical sector (p. 3, [0046]).  Vucak’s composite particles are described as having improved pH stabilization, both as an individual component and as an additive in a matrix polymer (p. 3-4, [0063]).  The composite particles are particularly useful with resorbable polyesters, particularly lactic acid-based polymers (p. 6, [0093]).  The composite particles are useful in combination with lactic acid-based polymers specifically because of their pH stabilizing/buffering effect because those polymers contain acid groups or may release acids under certain conditions.  It is clear that Vucak’s composite particles are intended at least in part to provide pH stabilization against acidic environments or acidic byproducts encountered during their end use in biomedical applications, which are understood to take place in aqueous or wet environments.  It is reasonable to conclude that one skilled in the art would have sought out further improvements in pH stabilization in acidic environments based on the emphasis Vucak places on this feature.
The Applicant argues that Vucak was particularly interested in using resorbable polymers to make resorbable medical implants.  The Applicant notes that the ultimate fate of such articles is resorption by the body, not permanent protection of the article from high water content in the body.  The Applicant argues that the desirability of a dry composite powder does not necessarily translate to a desirability of a manufactured article that must withstand physiological environments indefinitely.
Vucak notes in particular that acidic environments resulting from degradation of resorbable polymers like polylactide can be toxic for bone cells (2-3, [0039]); that the buffering effect provided by calcium carbonate can avoid inflammatory or cytotoxic effects in the environment surrounding the implant (p. 3, [0045]); and that the degradation rate of the polymer can be optimally suppressed (p. 3, [0045]).  It is clear that buffering against acidic environments would be beneficial to the dry composite powders used to manufacture Vucak’s resorbable medical implants, and that the benefits of buffering would not be limited to articles which must withstand physiological environments indefinitely.
The Applicant argues that Passaretti describes products for use with cellulose and processes that use cellulose. The Applicant notes that Claims 12-18 require a polymer different from cellulose, and concludes that it would not be obvious to select teachings related to Passaretti’s calcium carbonate particles for use with a polymer other than cellulose.
Vucak, not Passaretti, is relied upon to teach the claimed polymer.  As discussed above, Vucak recognizes resorbable polymers like polylactide as generating acid during degradation/resorption, and teaches the use of calcium carbonate to buffer acidic environments formed or encountered during degradation/resorption.  Passaretti relates to calcium carbonate particles that are further stabilized against acidic environments and provide enhanced buffering relative to untreated calcium carbonate.  One skilled in the art would have adequate motivation to look to Passaretti when seeking to improve the buffering ability of Vucak’s particles despite the fact that the two references deal with different polymers.
The Applicant argues that the examples in the instant specification show unexpected improvements in various physical properties.  The Applicant cites pages 4-5 of the specification as evidence of these properties.  
While the description of the claimed invention appearing at pages 4-5 of the specification is noted, this portion of the disclosure does not relate to any experimental data or results.  Therefore, the description appearing at pages 4-5 cannot be relied upon to establish non-obviousness of the claimed invention.
The Applicant points to Example 12 as showing a “better elastic modulus, better tensile strength, a higher onset temperature and a comparable or better peak temperature” as compared to Comparative Examples 13, 14, and 15.
Example 12 employs PLA as large particles.  Claim 1 is open to large particles which “comprise at least one polymer”, indicating that the claim is open to virtually any polymer or combination of polymers.  
The calcium carbonate used in Example 12 was formed in Example 2.  This example illustrates a calcium carbonate treated with sodium metaphosphate (a conjugate base) and phosphoric acid (a weak acid).  Claim 1 is open to any conjugate base and/or any calcium complexing agent, as well as any weak acid.  
Claim 1 requires that each of these components are present in the calcium carbonate particles in amounts of at least 0.1 wt%.  Although the concentration of the conjugate base and weak acid in solution are provided, the amounts present in the final product of Example 2 are not disclosed.  
The calcium carbonate particles resulting from Example 2 have an average particle diameter of 12 microns.  Claim 1 is open to small particles having an average particle diameter ranging from 0.01 microns up to 1.0 millimeters.
The product of Example 12 represents a single species that is not reasonably commensurate in scope with the breadth of the claims.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, Example 12 is not sufficient to establish non-obviousness of the claimed invention.
In addition, as noted in the previous Office action, Claim 1 requires large particles having an average particle diameter of 0.1 microns to 10 millimeters.  The particle size of the large PLA particles used in Example 12 does not appear to be disclosed.  Therefore, it is not clear if Example 12 falls within the scope of Claim 1.
The Applicant argues that Example 12 is described as representing a particle “according to the invention”, and concludes that Example 12 must therefore fall within the scope of the claimed invention.  The Applicant also notes that the PLA used in Example 12 is described as “pellets” and cites additional references to show that pellets have a size of 2-5 mm.
These publications unrelated to the present application are not sufficient to establish the average particle diameter of the PLA pellets used in Example 12.  The Applicant is free to submit additional data relating to this example in a Declaration under 37 C.F.R. 1.132 to properly establish the average particle diameter of the pellets used in Example 12, or to cite information specific to NatureWorks 3251D in an Information Disclosure Statement.  Even if the pellets used in Example 12 fell within the range of 2-5 mm, this is not reasonably commensurate in scope with the claimed range of 0.1-10 mm.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762